 



Exhibit 10.4
AMENDMENT TO THE
1998 STOCK PURCHASE AND OPTION PLAN FOR KEY EMPLOYEES OF
P&L COAL HOLDINGS CORPORATION
     WHEREAS, Peabody Energy Corporation (the “Company”) maintains the 1998
Stock Purchase and Option Plan for Key Employees of P&L Coal Holdings
Corporation (the “Plan”);
     WHEREAS, pursuant to Section 10 of the Plan, (i) the Board of Directors of
the Company (the “Board”) has the right to amend the Plan and (ii) the
Compensation Committee of the Company may amend the terms and conditions of
outstanding grants under the Plan if such amendment does not adversely affect
the participant’s rights without his or her consent; and
     WHEREAS, the Company contemplates spinning off a portion of its business
during 2007 to Patriot Coal Corporation (“Patriot”), resulting in the transfer
of several Company employees to employment with Patriot and constituting a
Termination of Employment for such employees within the meaning of outstanding
grants;
     WHEREAS, many of the Company employees who are expected to transfer to
Patriot hold unvested stock options under the Plan and the Company would like to
permit continued vesting of some of those stock options after such spin-off;
     WHEREAS, the Company deems it appropriate to amend the Plan to permit such
continued vesting; and
     WHEREAS, the Company desires to amend the Plan to comply with Section 409A.
     NOW, THEREFORE, the Plan is hereby amended effective on October 31, 2007,
the effective date of such spin-off (the “Effective Date”), as follows:
     1. Section 2(k) of the Plan is amended in its entirety to read as follows:
     “Fair Market Value” means, as of any applicable date, (a) the closing sales
price for one Share on such date as reported on the New York Stock Exchange or,
if the foregoing does not apply, on such other stock exchange on which the
Company’s Common Stock is then listed or admitted to trading, or on the last
previous day on which a sale was reported if no sale of a Share was reported on
such date, or (b) if the foregoing subsection (a) does not apply, the fair
market value of a Share as reasonably determined in good faith by the Board in
accordance with Code Section 409A. For purposes of subsection (b), the
determination of such Fair Market Value by the Board will be made no less
frequently than every twelve (12) months and will either (x) use one of the safe
harbor methodologies permitted under Treasury
Regulation Section 1.409-1(b)(iv)(B)(2) or (y) include, as applicable, the value
of tangible and intangible assets of the Company, the present value of future
cash flows of the Company, the market value of stock or other equity interests
in similar corporations and other entities engaged in trades or businesses
substantially similar to those engaged in by the Company, the value of which can
be

 



--------------------------------------------------------------------------------



 



readily determined through objective means (such as through trading prices or an
established securities market or an amount paid in an arms’ length private
transaction), and other relevant factors such as control premiums or discounts
for lack of marketability and whether the valuation method is used for other
purposes that have a material economic effect on the Company, its stockholders
or its creditors.
     2. Section 5(a)(ii) of the Plan is hereby amended by adding the following
at the end thereof:
     Notwithstanding the foregoing, no Option may be granted under this Plan
with an exercise price that is less than the Fair Market Value of a share of
Common Stock on the date of Grant.
     Notwithstanding anything in the Plan or the applicable Grant Agreement to
the contrary, employment with Patriot Coal Corporation or a subsidiary thereof
(“Patriot”) or with any successor (whether by merger, purchase or otherwise) to
all or substantially all of the stock, assets or businesses of Patriot Coal
Corporation (a “Successor”) shall be treated as employment with the Company for
the following purposes under the Plan:
     (a) Continued vesting and exercisability of any Non-Qualified Stock Option
held by a Patriot Employee (as defined below) that, immediately prior to such
Patriot Employee’s transfer to Patriot, is outstanding and unvested;
     (b) Continued vesting and exercisability of any Non-Qualified Stock Option
held by a Patriot Senior Management Employee (as defined below) that was granted
before 2006 and is scheduled to vest by January 3, 2008; and
     (c) Determining the number of years of service required for a “Retirement”
for purposes of the vesting and determining the exercise period of Non-Qualified
Stock Options held by any Patriot Employee and any Patriot Senior Management
Employee under the provisions of any Grant Agreement between such Employee and
the Company.
     Notwithstanding the foregoing, any Non-Qualified Stock Option held by a
Patriot Senior Management Employee that was granted before 2006 and is scheduled
to vest by January 3, 2008 shall cease to be exercisable and expire on July 3,
2008, if not forfeited prior to such date. For purposes of the accelerated
vesting provisions in the Non-Qualified Stock Option agreements held by a
Patriot Employee or a Patriot Senior Management Employee, the terms “Change of
Control” and “Recapitalization Event” (if applicable) shall continue to have the
meanings set forth in the Plan and shall apply only to the Company.
     Notwithstanding anything in the Plan or Non-Qualified Stock Option
agreement to the contrary, a Non-Qualified Stock Option award held by a Patriot
Employee shall become fully vested upon a Patriot Change in Control (as such
term is defined below).

2



--------------------------------------------------------------------------------



 



     Notwithstanding anything in the Plan or any Grant Agreement to the
contrary, each Accelerated Option (as defined below) shall vest and be deemed to
be exercised on the effective date of the spin-off of Patriot (“Spin-Off Date”).
The exercise price and tax withholding with respect to such exercise shall be
paid by the withholding by the Company of such number of Shares acquired by the
Participant upon such exercise of an aggregate Fair Market Value equal to the
exercise price plus the amount of any such tax withholding.
     For purposes of this Plan, the term “Accelerated Option” means a
Non-Qualified Stock Option held by a Patriot Senior Management Employee that was
granted prior to 2006 and is scheduled to vest after January 3, 2008.
     For purposes of this Plan, a “Patriot Change in Control” means:
     (i) any Person (other than Patriot, any trustee or other fiduciary holding
securities under an employee benefit plan of Patriot, or any corporation owned,
directly or indirectly, by the shareholders of Patriot in substantially the same
proportions as their ownership of stock of Patriot), becomes the beneficial
owner, directly or indirectly, of securities of Patriot, representing 50% or
more of the combined voting power of Patriot’s then-outstanding securities;
     (ii) during any period of twenty-four consecutive months (not including any
period prior to November 1, 2007), individuals who at the beginning of such
period constitute the Board of Patriot, and any new director (other than (A) a
director nominated by a Person who has entered into an agreement with Patriot to
effect a transaction described in clause (i), (iii) or (iv) or (B) a director
nominated by any Person (including Patriot) who publicly announces an intention
to take or to consider taking actions (including, but not limited to, an actual
or threatened proxy contest) which if consummated would constitute a Patriot
Change in Control) whose election by the Patriot Board or nomination for
election by Patriot’s shareholders was approved by a vote of at least
three-fourths (3/4) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute at least
a majority thereof;
     (iii) the consummation of any merger, consolidation, plan of arrangement,
reorganization or similar transaction or series of transactions in which Patriot
is involved, other than such a transaction or series of transactions which would
result in the shareholders of Patriot immediately prior thereto continuing to
own (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than 50% of the combined voting power
of the securities of Patriot or such

3



--------------------------------------------------------------------------------



 



surviving entity (or the parent, if any) outstanding immediately after such
transaction(s) in substantially the same proportions as their ownership
immediately prior to such transaction(s); or
     (iv) the shareholders of Patriot approve a plan of complete liquidation of
Patriot or the sale or disposition by Patriot of all or substantially all of
Patriot’s assets, other than a liquidation of Patriot into a wholly owned
subsidiary.
     As used in this definition of Patriot Change in Control, “Person”
(including a “group”), has the meaning as such term is used for purposes of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended (or
any successor section thereto).
     For purposes of this Plan, “Patriot Employee” means a Participant who
transfers, within one (1) year of the Spin-Off Date, from employment with the
Company directly to employment with Patriot and who is not a Patriot Senior
Management Employee.
     For purposes of this Plan, “Patriot Senior Management Employee” means a
Participant who is a member of the Patriot senior executive team designated by
the Company, who transfers, within one (1) year of the Spin-Off Date, from
employment with the Company directly to employment with Patriot and who is party
to a transition letter agreement with the Company in connection with such
transfer; provided, however that the Chairman of the Board and Executive Advisor
of Patriot shall not be considered to be Patriot Senior Management Employee.
3. A new Section 14 is added to the Plan to read as follows:
     14. Section 409A.
     To the extent applicable and notwithstanding any other provision of this
Plan, this Plan and Grants hereunder shall be administered, operated and
interpreted in accordance with Code Section 409A and Department of Treasury
regulations and other interpretive guidance issued thereunder, including without
limitation any such regulations or other guidance that may be issued after the
date on which the Board approves the Plan; provided, however, in the event that
the Committee determines that any amounts payable hereunder may be taxable to a
Participant under Code Section 409A and related Department of Treasury guidance
prior to the payment and/or delivery to such Participant of such amount, the
Company may (i) adopt such amendments to the Plan and related Grant, and
appropriate policies and procedures, including amendments and policies with
retroactive effect, that the Committee determines necessary or appropriate to
preserve the intended tax treatment of the benefits provided by the Plan and
Grants hereunder and/or (ii) take such other actions as the Committee determines
necessary or appropriate to comply with or exempt the Plan and/or Grants from
the requirements of Code Section 409A and related Department of Treasury
guidance, including such Department of Treasury guidance and other interpretive
materials as may be issued after the date on

4



--------------------------------------------------------------------------------



 



which the Board approves the Plan. The Company makes no guarantees to any
Participant regarding the tax treatment of Grants or payments made under the
Plan, and, notwithstanding the above provisions and any agreement or
understanding to the contrary, if any Grant, payments or other amounts due to a
Participant (or his or her beneficiaries, as applicable) results in, or causes
in any manner, the application of an accelerated or additional tax, fine or
penalty under Code Section 409A or otherwise to be imposed, then the Participant
(or his or her beneficiaries, as applicable) shall be solely liable for the
payment of, and the Company and its subsidiaries shall have no obligation or
liability to pay or reimburse (either directly or otherwise) the Participant (or
his or her beneficiaries, as applicable) for, any such additional taxes, fines
or penalties.
     4. In all other respects, the Plan shall remain unchanged and in full force
and effect.

              PEABODY ENERGY CORPORATION
 
       
 
  By:    
 
       
 
       
 
  Title:    
 
       
 
       
 
  Date:    
 
       

5